 



EXHIBIT 10.4
January 29, 2008 AWARD GRANT UNDER LONG-TERM INCENTIVE PLAN
     On January 29, 2008, the Compensation Committee of the Board of Directors
of Quiksilver, Inc. (the “Company”) granted awards to the Company’s Chief
Executive Officer and its President pursuant to the terms of the Company’s
Long-Term Incentive Plan. The awards are for the performance period beginning
November 1, 2007 and ending October 31, 2010 and provide for the payment of cash
bonuses at the end of the performance period if the Company achieves specified
levels of earnings per share growth during the performance period.

 